Name: Regulation (EEC) No 2102/75 of the Commission of 11 August 1975 determining the quantity of potatoes required for the manufacture of 1 metric ton of starch
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 8 . 75 Official Journal of the European Communities No L 214/9 REGULATION (EEC) No 2102/75 OF THE COMMISSION of 11 August 1975 determining the quantity of potatoes required for the manufacture of 1 metric ton of starch definitive prices to be fixed at the end of each marketing year when the exact amount of the produc ­ tion refund for these two Member States becomes known ; Whereas, in view of the many amendments to Regula ­ tion (EEC) No 1980/74 (4) of 25 July 1974 deter ­ mining the quantity of potatoes required for the manu ­ facture of 100 kilogrammes of starch, that Regulation should for the sake of clarity be replaced by this Regu ­ lation ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for"Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/ 67./EEC (') of 13 June 1967 on the common organiza ­ tion of the market in cereals, as last amended by Regu ­ lation (EEC) No 665/75 (2 ) ; Having regard to Council Regulation (EEC) No 1 955/75 (3 ) of 31 July 1975 on production refunds in the cereals and rice sector, and in particular Article 8 thereof ; HAS ADOPTED THIS REGULATION : Article 1 1 . The quantity of potatoes required for the manu ­ facture of 1 metric ton of starch , the minimum free-at ­ factory price to be paid by the processor, the amount of the production refund per metric ton of potatoes and the minimum price to be received by the potato producer shall each be fixed by reference to the starch content of the basic product in accordance with the scales set out in Annexes I and II . 2 . However, the amounts shown in Annex I in respect of the production refund per metric ton of potatoes and of the minimum price per metric ton of potatoes to be received by the producer shall be confirmed or replaced at the end of each marketing year by reference to the amount of the production refund actually applied in respect of maize . Whereas Article 3 (2) of Regulation (EEC) No 1955/75 provides that for the purposes of calculating the production refund on potato starch the quantity of potatoes required for the manufacture of 1 metric ton of starch is to be fixed by Community provisions by reference to the starch content of the potatoes ; whereas such provisions should take account of the experience acquired by the individual Member States as regards methods for the determination of the starch content of potatoes and of the fact that starch as marketed has a moisture content of some 20 % ; whereas once the quantity of potatoes required for the manufacture of 1 metric ton of starch has been fixed it is then possible to calculate, in accordance with Article 11 (2) of Regulation No 120/67/EEC and with Article 3 ( 1 ) of Regulation (EEC) No 1955/75 the production refund on 1 metric ton of potatoes, the minimum price to be paid by the processor and the minimum price to be received by the producer ; Whereas in the case of Ireland and the United Kingdom the production refund on potato starch is , until the end of the transitional period , to be reduced by the compensatory amount ; whereas the compensa ­ tory amount may be altered during the course of the marketing year ; whereas it is therefore impossible to calculate the precise minimum prices to be received by potato producers in Ireland and the United Kingdom ; whereas the prices shown in Annexes I and II should therefore be regarded as provisional , Article 2 Regulation (EEC) No 1980/74 is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No 117, 19 . 6 . 1967, p . 2269/67 . (-') OJ No L 72, 20 . 3 . 1975, p . 14. (3 ) OJ No L 200, 31 . 7 . 1975, p . 1 . 0 OJ No L 207, 29 . 7 . 1974, p. 1 . No L 214/ 10 Official Journal of the European Communities 12. 8 . 75 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussel's , 11 August 1975. For the Commission P. J. LARDINOIS Member of the Commission 12. 8 . 75 Official Journal of the European Communities No L 214/ 11 ANNEXE  ANLAGE  ALLEGATO  BIJLAGE  ANNEX  BILAG Poids sous l'eau de 5 050 gr de pommes de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kg) Prix minimal franco usine Ã payer par le fÃ ©culier pour 1 000 kg de pommes de terre (en unitÃ ©s de compte) Restitution Ã la production par I 000 kg de pommes de terre (en unitÃ ©s de compte) Prix minimal Ã percevoir par le producteur pour I 000 kg de pommes de terre (en unitÃ ©s de compte) Unterwassergewicht von 5 050 g Kartoffeln ( in Gramm) StÃ ¤rkegehalt, in Prozenten, der Kartoffeln Zur Erzeugung von 1 000 kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge ('n kg) Vom StÃ ¤rkehersteller zu zahlender Mindestpreis frei Fabrik fÃ ¼r I 000 kg Kartoffeln (in RE) Erstattung bei der Erzeugung fÃ ¼r 1 000 kg Kartoffeln (in RE) Dem Erzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlender Mindestpreis ( in RE) Peso sotto l'acqua di 5 050 gr di patate (in grammi) Tenore in fecola delle patate ( in %) ' QuantitÃ di patate necessaria alla fabbricazione di 1000 kg di fecola (in kg) Prezzo minimo franco fabbrica da pagare dal fabbricante di fecola per 1 000 kg di patate ( in u.c .) Restituzione alla produzione per 1 000 kg di patate ( in u.c .) Prezzo minimo da percepire dal produttore per 1 000 kg di patate ( in u.c .) Onderwatergewicht van 5 050 gr. aardappelen (in grammen ) Zetmeelgehalte van de aardappelen (in percenten ) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel ( in kg) Minimum de betalen prijs door de zetmeelfabrikant, franco fabriek , voor 1 000 kg aardappelen (in R.E.) Restitutie bi ) de produktie per 1 000 kg aardappelen (in R.E.) Minimum te ontvangen .prijs door "de producent per 1000 kg aardappelen (in R.E.) Underwater weight of 5 050 g of potatoes (grammes) Starch content of potatoes (%) Quantity of potatoes required for the manufacture of 1 000 kg of starch (kg) Minimum free-at-factory price to be paid by the starch manufacturer for 1 000 kg of potatoes (u.a .) Production refund per 1 000s kg of potatoes (u.a .) Minimum price to be paid to the potato producer per 1 000 kg of potatoes (u.a .; . VÃ ¦gt under vand af 5 050 gr. kartofler te) Kartoflernes stivelsesindhold (i vÃ ¦gtprocent) KartoffelmÃ ¦ngde, der medgÃ ¥r til fremstilling af 1 000 kg stivelse (kg) Mindstepris frit fabrik , som stivelsesproducenten skal betale pr. 1 000 kg kartofler (i RE) Produktionsrestitution pr. 1 000 kg kartofler (i RE) Producentens mindstepris pr. 1 000 kg kartofler (i RE) I. IRLANDE  IRLAND  IRLANDA  IERLAND  IRELAND  IRLAND ROYAUME-UNI  VEREINIGTES KÃ NIGREICH  REGNO UNITO  VERENIGD KONINKRIJK  UNITED KINGDOM  FORENEDE KONGERIGE i 2 3 4 5 6 352 13 . 6 990 23,18 0 23,18 354 13,1 6 940 23,34 0 23,34 356 13,2 6 890 23,51 0 23,51 358 13,3 6 840 23,68 0 23,68 360 13,4 6 790 23,86 0 23,86 362 13,5 6 740 24,04 0 24,04 364 13,6 6 690 24,22 0 24,22 366 13,7 6 640 24,40 0 24,40 368 13,8 6 590 24,58 0 24,58 370 13,9 6 540 24,77 0 . 24,77 372 14 6 490 24,96 0 24,96 374 14,1 6 450 25,12 0 25,12 376 14,2 6 400 25,31 0 25,31 378 14,3 6 360 25,47 0 25,47 380 14,4 6310 25,67 0 25,67 382 14,5, 6 270 25,84 0 25,84 384 14,6 6 230 26,00 0 26,00 386 ' 14,7 6 180 26,21 0 26,21 388 14,8 6 140 26,38 0 26,38 390 14,9 6 100 26,56 0 26,56 392 15 6 060 26,73 0 26,73 393 15,1 6 020 26,91 0 26,91 395 15,2 5 980 27,09 0 27,09 397 15,3 5 940 27,27 0 27,27 400 15,4 5910 27,41 0 27,41 No L 214/ 12 Official Journal of the European Communities 12 . 8 . 75 I 2 3 ' 4 5 6 401 15,5 5 870 27,60 0 27,60 403 15,6 5 830 27,79. 0 27,79 405 15,7 5 790 27,98 0 27,98 407 15,8 ¢ 5 750 28,17 0 28,17 410 15,9 5 720 28,32 0 28,32 412 16 5 680 28,52 0 28,52 413 16,1 5 650 28,67 0 28,67 415 16,2 5 620 28,82 0 28,82 417 16,3 5 580 29,03 0 29,03 420 16,4 5 550 29,19 0 29,19 421 16,5 5510 29,40 0 29,40 423 16,6 5 480 ¢ 29,56 0 29,56 425 16,7 5 450 29,72 0 29,72 427 16,8 5410 29,94 0 29,94 429 16,9 5 380 30,11 0 30,11 430 17 ' , 5 350 30,28 0 30,28 432 17,1 5 320 30,45 0 30,45 435 17,2 5 290 30,62 0 30,62 437 17,3 5 260 30,80 0 30,80 439 17,4 5 230 30,98 0 30,98 441 17,5 5 200 31,15 0 31,15 443 17,6 5 170 31,33 0 31,33 445 17,7 5 140 31,52 0 31,52 447 17,8 5 110 31,70 0 31,70 449 17,9 5 080 31,89 0 31,89 450 18 5 050 32,08 0 32,08 452 18,1 5 020 32,27 0 32,27 455 18,2 5 000 32,40 0 32,40 456 18,3 4 970 32,60 0 32,60 458 18,4 4 940 32,79 0 32,79 460 18,5 4 920 32,93 0 32,93 462 18,6 4 890 33,13 0 33,13 465 18,7 4 860 33,33 0 33,33 466 18,8 4 840 33,47 0 33,47 468 18,9 4810 33,68 0 33,68 470 19 4 780 33,89 0 33,89 472 19,1 4 760 34,03 0 34,03 474 19,2 4 735 34,21 0 34,21 476 19,3 4 710 34,39 0 34,39 478 19,4 4 685 34,58 0 34,58 480 19,5 4 660 34,76 0 34,76 481,6 19,6 4 640 34,91 0 34,91 483,2 19,7 4 635 34,95 0 34,95 484,8 19,8 4 620 35,06 0 35,06 486,4 19,9 4610 35,14 0 35,14 488 20 4 600 35,22 0 35,22 490 20,1 4 590 35,29 0 35,29 492 20,2 4 585 35,33 0 35,33 494 20,3 4 580 35,37 0 35,37 496 20,4 4 575 35,41 0 35,41 498 20,5 4 570 35,45 0 35,45 500 20,6 4 560 35,53 0 35,53 502 20,7 4 555 35,56 0 35,56 504 20,8 4 550 35,60 0 35,60 506 20,9 4 540 35,68 0 35,68 508 21 4 530 35,76 0 35,76 509,9 21,1 4 520 35,84 0 35,84 51 1,8 21,2 4 510 35,92 0 35,92 12 . 8 . 75 Official Journal of the European Communities No L 214/ 13 I 2 3 4 5 6 513,7 21,3 4 500 36,00 0 36,00 515,6 21,4 4 490 36,08 0 36,08 517,5 21,5 4 480 36,16 0 36,16 519,4 21,6 4 470 36,24 0 36,24 521,3 21,7 4 460 36,32 0 36,32 523,2 21,8 4 450 36,40 0 36,40 525,1 . 21,9 4 440 36,49 0 36,49 527 22 4 430 36,57 0 36,57 528,8 22,1 4 420 36,65 0 36,65 530,6 22,2 4410 36,73 0 36,73 v 532,4 22,3 4 400 36,82 0 36,82 534,2 22,4 4 395 36,86 0 36,86 536 22,5 4 385 36,94 0 36,94 537,8 22,6 4 375 37,03 0 37,03 539,6 22,7 4 365 37,11 0 37,11 541,4 22,8 4 360 37,16 0 37,16 543,2 22,9 4 350 37,24 0 37,24 545 23 4 340 37,33 0 37,33 II . AUTRES Ã TATS MEMBRES  ANDERE MITGLIEDSTAATEN  ALTRI STATI MEMBRI  ANDERE LID-STATEN  OTHER MEMBER STATES  ANDRE MEDLEMSSTATER i 2 3 4 5 6 352 13 6 990 23,18 2,30 .25,48 354 13,1 6 940 23,34 2,32 25,66 -356 13,2 6 890 23,51 2,34 ' 25,85 358 13,3 6 840 23,68 2,35 26,03 360 13,4 6 790 23,86 2,37 26,23 362 . 13,5 6 740 24,04 2,39 26,43 364 13,6 6 690 24,22 2,41 26,63 366 13,7 6 640 24,40 2,42 26,82 368 13,8 6 590 24,58 2,44 - 27,02 370 13,9 6 540 24,77 2,46 27,23 372 14 6 490 24,96 2,48 27,44 374 14,1 6 450 25,12 2,50 27,62 376 14,2 6 400 25,31 2,52 27,83 378 14,3 6 360 25,47 2,53 28,00 380 14,4 6310 25,67 2,55 28,22 382 14,5 6 270 25,84 2,57 ­ 28,41 384 14,6 6 230 26,00 2,58 28,58 386 14,7 6 180 26,21 2,61 28,82 388 14,8 6 140 26,38 2,62 29,00 390 14,9 6 100 26,56 2,64 29,20 392 15 6 060 26,73 2,66 29,39 393 15,1 6 020 26,91 2,67 29,58 395 15,2 5 980 27,09 2,69 29,78 397 15,3 5 940 27,27 2,71 29,98 400 15,4 5910 27,41 2,72 30,13 401 15,5 5 870 27,60 2,74 30,34 403 15,6 5 830 27,79 2,76 30,55 405 15,7 5 790 27,98 2,78 30,76 407 1 5,8 5 750 28,17 2,80 30,97 410 15,9 5 720 28,32 ' 2,81 31,13 No L 214/ 14. Official Journal of the European Communities 12. 8 . 75 i 2 3 4 5 6 412 413 415 417 420 421 423 425 427 429 . 430 432 435 437 439 441 443 445 447 449 450 452 455 456 458 460 462 465 466 468 470 472 474 476 478 480 481,6 483,2 484,8 486,4 488 490 492 494 496 498 500 502 504 506 508 509,9 51 1,8 513,7 515,6 517,5 519,4 521,3 523,2 16 16,1 16,2 16.3 16.4 16.5 16.6 16.7 16.8 16,9 17 17.1 17.2 17,3 17.4 17.5 17,6 17.7 17.8 17,9 18 18,1 18,2 18.3 18.4 18.5 18,6 18.7 18.8 18,9 19 19.1 19,2 19.3 19.4 19.5 19.6 19.7 19.8 19.9 20 20,1 20,2 20.3 20.4 20.5 20.6 20.7 20.8 20,9 21 21,1 21,2 21.3 21.4 21.5 21.6 21.7 21.8 5 680 5 650 5 620 5,580 5 550 5510 5 480 5 450 5410 5 380 5 350 5 320 5 290 5 260 5 230 5 200 5 170 5 140 5 110 5 080 5 050 5 020 . 5 000 4 970 4 940 4 920 4 890 4 860 4 840 4810 4 780 4 760 4 735 4710 4 685 4 660 4 640 4 635 4 620 4610 4 600 4 590 4 585 4,580 4 575 4 570 4 560 4 555 4 550 4 540 4 530 4 520 4510 4 500 4 490 4 480 4 470 4 460 4 450 28,52 28,67 28,82 29,03 29,19 29,40 29,56 29,72 29,94 30,11 30,28 30,45 30,62 30,80 30,98 31,15 31,33 31,52 31,70 31,89 32,08 32,27 32,40 32,60 32,79 32,93 33,13 33,33 33,47 33,68 33,89 34,03 34.21 34,39 34,58 34,76 34,91 34,95 35,06 35,14 35.22 35,29 35,33 35,37 35,41 35,45 35,53 35,56 35,60 35,68 35,76 35,84 35,92 36,00 36,08 36,16 36,24 36,32 36,40 2,83 2.85 2.86 2,88 2,90 2,92 2.94 2.95 2.98 2.99 3,01 3.03 3.04 3,06 3,08 3.10 3.11 3,13 3,15 3,17 3,19 3.21 3.22 3,24 3.26 3.27 3,29 3,31 3,33 3,35 3.37 3.38 3,40 3,42 3.44 3.45 3,47 3.47 3.48 3.49 3.50 3.51 3.51 3.52 3,52 3.52 3.53 3.53 ¢ 3.54 3.55 3.55 3.56 3.57 3.58 3.58 3.59 3.60 3.61 3.62 31,35 31,52 31,68 31.91 32.09 32,32 32,50 32,67 32.92 33.10 33,29 33,48 33,66 33,86 34,06 34,25 34,44 34,65 34,85 35,06 35,27 35,48 35,62 35,84 36,05 36,20 36,42 36,64 36.80 37,03 37,26  37,41 ¢ 37,61 37.81 . 38,02 38,21 38,38 38,42 38,54 38,63 38,72 38,80 38,84 38,89 38,93 38,97 39,06 39,09 39,14 39,23 39,31 39,40 39,49  39,58 39,66 39,75 39,84 39,93 40,02 12. 8 . 75 Official Journal of the European Communities No L 214/ 15 1 2 ¢ 3 4 5 6 525,1 21,9 4 440 36,49 3,63 40,12 527 22 4 430 36,57 3,63 40,20  528,8 22,1 4 420 36,65 3,64 40,29 530,6 22,2 4410 36,73 3,65 40,38 532,4 22,3 4 400 36,82 3,66 40,48 534,2 22,4 4 395 36,86 3,66 40,52 536 22,5 4 385 36,94 3,67 40,61 537,8 22,6 4 375 37,03 3,68 40,71 539,6 22,7 4 365 37,1 1 3,69 40,80 541,4 22,8 4 360 37,16 3,69 40,85 543,2 22,9 4 350 37,24 3,70 40,94 545 23 4 340 37,33 3,71 41,04